Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Application 
1.	 The following is a Final Office Action in response to communication received on 8/4/2022.
Response to Amendments 
2.	Applicant’s amendments to claims 1, 3, 6-7, 11, 13, and 16 are acknowledged.
Response to Arguments 
3.	With respect to the 101 rejection, Applicant argues on remarks page 11 “ Applicant submits that claims 1 and 11 are not directed to an abstract idea. The application disclosing the "improved advertisement providing method" are eligible for a patent because the limitations disclose a specific manner of generating an ad-user matching list to provide advertisers expose the advertisement to the user, rather than using conventional activity. It matches advertisements and users m advance so that advertisements can be efficiently displayed as soon as the user accesses the media.”  The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees.  The argued idea or limitations of matching users to a list in order to display ads are limitations that a human operator could reasonably and practically perform therefore are part of the abstract idea, in the method of organizing human activities or mental processes.  The additional elements of instead for example a “server” in the claim limitation performing operations or being performed software running on a medium being executed by a computer that as discussed above a user could reasonably and practically perform do not recite a practical application or significantly more as detailed in the 101 rejection below in view of Applicant’s amendments.  Accordingly the Examiner respectfully disagrees and maintains the rejection. 
4.	Based on Applicant’s amendments and arguments the previous 112 second/b rejections and 112 sixth/f paragraph interpretations have been withdrawn (See Remarks pages 11-12). 
5.	Based on Applicant’s amendments and remarks see pages 12-18 of Remarks the previous prior art rejections have been withdrawn.
Subject Matter Overcoming the Prior Art of Record
6.	As detailed in the Office Action below the Examiner has not applied a prior art rejection to the currently pending claims as amended on 8/4/22, however the claims have been rejected under other grounds as detailed in the Office Action below. 
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) the idea of determining which ad to provide from a plurality of ads based on information collected about the user, the advertiser, and other users.  
	The idea of determining which ad to provide from a plurality of ads based on information collected about the user, the advertiser, and other users is a mental process as well as subject matter where the commercial or legal interaction is advertising, marketing, or sales activities or behaviors which is a certain method of organizing human activities.  Since the claims recite a certain method of organizing human activities or a mental process the claims recite an abstract idea. 
	  This judicial exception is not integrated into a practical application because the claims merely recite limitations not indicative of a practical application in that the claims merely recite: 
	(1) Adding the words “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims: by servers, specific types of models like recurrent neural network (RNN), and graph neural network (GNN), and software running on a medium being executed by a computer (see claims 1-20)
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1-20)
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims generally linking the use of the judicial exception to the online advertisement computer machine learning or artificial intelligence modeling environment or field of use (see claims 1-20)
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations not indicative of significantly more (inventive concept) in that the claims merely recite: 
	(1)  Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a) automating mental tasks (see claims 1-20) (see July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b)  receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1-20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) 
	(c) presenting offers and gathering statistics (see claims 1-20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)
	(d) recurrent neural network (RNN) (see claim 10) 
	- Korpusik et al. (United States Patent Application Publication Number: US 2017/0169475) paragraph 0054 “However, in other example implementations, a variety of neural networks or other classifiers could be used including a Logistic-Regression-Model classifier, a Recurrent Neural Network, However, in other example implementations, a variety of neural networks or other classifiers could be used including a Logistic-Regression-Model classifier, a skill in the art” 
	- Mbale (United States Patent Application Publication Number: US 2018/0322398) paragraph 0005 “ FIG. 3 is an illustration of a recurrent neural network 300 that may accept outputs as inputs allowing for the processing of data series, in accordance with prior art”
	- Ortiz et al. (United States Patent Application Publication Number: US 2020/0007934) paragraph 0242 “FIG. 8 depicts an exemplary neural network that is used in certain embodiments of the invention. While the artificial neural network architecture depicted in the exemplary embodiment of FIG. 8 is a deep convolutional neural network, those of skill in the art would recognize that other artificial neural network architectures could be utilized in the systems and to perform the functionality described here—for example, a recurrent neural network.”
	(e) graph neural network (GNN)(see claim 10) 
	- Bronstein (United States Patent Application Publication Number: US 2021/0049441) paragraph 0124 “ Such methods known in the art will now be explained in more detail using graphs as an example and introducing certain concepts in a more precise manner. Note that this explanation is helpful in fully understanding how a graph neural network can be implemented, but that nonetheless, the methods described are known per se in the art and could thus be assumed to be also known to the average skilled person” 
	- Tago et al. (United States Patent Application Publication Number: US 2019/0087509) paragraph 0003 “ Techniques of machine learning for data of a graph structure are known. Specifically, a technique of extracting a graph appropriate for a set problem given in a huge knowledge base, inputting the graph to a neural network, and causing learning of a learning model to be performed is known” 	
	- Liu et al. (United States Patent Application Publication Number: US 2021/0065011) paragraph 0003 “Common neural network models include a Convolutional Neural Network (CNN) model, a Recurrent Neural Network (RNN) model, a Graph Neural Network (GNN) model, and the like. IG. 1 illustrates a simple neural network model architecture (a specific network architecture is not shown). After the data x (feature map) to be trained is input into a neural network model F, x is calculated layer by layer in the network model F from top to bottom, and finally an output result y that meets certain distribution requirements is output from the model F.”
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 	 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	-  Frumkin et al. (United States Patent Number: US 8,965,786) teaches a system  that collects and retrieves all kinds of past tracking data associated with the user and other users interactions with ads  (see column 5 lines 10-25, column 6 lines 38-52, and column 7 lines 5-50) and uses it in machine learning models to predict ads to send to users (see column 5 lines 25-65, column 5 lines 65- column 6 line 22, column 38-52, column 7 lines 15- 45, and column 8 lines 5-15)
	- Vassilvitskii et al. (United States Patent Application Publication Number: US2014/0006141 ) teaches advertisers limiting timeframes when their ads can be shown (see paragraph 0022)
	- Haitsuka et al. (United States Patent Number: US 6,983,311) teaches generating a list and later serving ads (see abstract, column 12 lines 35-50, column 16 lines 15-25
	-Phillips et al. (United States Patent Number: US 7,072,863) teaches forecasting using modeling (see abstract) 
	- Benson et al. (United States Patent Number: US 8,175, 914) teaches calculating a conversion rate for an advertisement (see abstract, column 7 lines 30-40, and column 1 lines 58-67)
	- Puri et al. (United States Patent Application Publication Number: US 2021/0073671) teaches a recurrent neural network model and a graph neural network model (see paragraphs 0037-0038, 0053, and 0058)
	-Stanley et al. (United States Patent Number: US 9,053,492) column 5 lines 54-60 “Ad server 102 predicts the number of impressions users at clients 104 will generate during requests to view network properties of publishers 106. The predicted numbers of impressions for each ad slot are referred to as impression forecasts and may be based on a history of impressions.”
	- Bartz et al. (United States Patent Application Publication Number: US 2007/0027865) paragraph 0031 “In other embodiments, the forecasting component 290 analyzes the historic data to predict the number of impressions or clicks that may be expected for an ad having a particular rank. In another embodiment, the forecasting component 290 is operable to predict a bid value necessary to place the ad in a particular position” 
	- Shen et al. (United States Patent Application Publication Number: US 2010/0057687) paragraph 0037 “Accordingly, the computer system, may predict what queries a user is going to issue now, three months from now, or any specified time period from new, based on the user’s query history and the aggregated queries of all other users of the computer system” 
	- Vee et al. (United States Patent Application Publication Number: US 2011/0231248) paragraph 0036 “ The query for the display advertising supply forecast requests an estimate of a number of impressions that are to occur in a future time period and at have specified attribute values (e.g., the uniform reference locator (URL) of the site of the publisher, user gender, user age range, user location, user Internet Protocol (IP) address, etc.). Upon receiving such a query, frontend module 114 determines how many of the impressions that occur in a specified period of time (e.g., the last week or month) and that include the specified attribute values are linked to each trend. For instance, frontend module 114 may select the specified period of time to represent the most recent composition of traffic.”
	- Sega et al. (United States Patent Application Publication Number: US 2016/0162934) paragraph 0036 “ First the advertisement distribution management device 100 predicts the total of the number of advertisement requests to be accepted from one or more terminal devices 10 within a predetermined time period (step 11). In a description below, the number of advertisement requests predicted by the advertisement distribution management device 100 may sometimes be referred to as “the number of predicted advertisement requests”. Furthermore, the predetermined time period mentioned here is, for example, from 12:00 to 13:00 (between 12:00 and 13:00) on Dec. 1, 2014 and may arbitrary be set to the advertisement distribution management device 100. Furthermore, the timing at which prediction is performed may also arbitrarily be set to the advertisement distribution management device 100.”	
	- Nath et al. (United States Patent Application Publication number: US 2014/0279026) abstract “ Various technologies described herein pertain to prefetching advertisements for mobile advertising. A prediction model for estimating a number of advertisements that a mobile client is likely to request during an upcoming prediction time period can be employed. An estimated total amount of time of likely interaction with application(s) executed by the mobile client can be predicted; based upon such prediction, a number of advertisement slots likely to be available and a probability of each of the advertisement slots being available can be computed. Moreover, an ad server can allocate advertisements in a pending advertisement queue and/or disparate advertisements collected from an ad exchange to the mobile client based upon the number of advertisement slots likely to be available, the probability of each of the advertisements slots being available, and aggregated probabilities of the pending advertisements in the pending advertisement queue being displayed prior to corresponding deadlines for expiration.”
	-Patel et al. (United States Patent Application Publication Number: US 2006/0294084) teaches selecting an advertisement based on a statistical analysis of a user’s profile (see abstract) 
	-Carson et al. (United States Patent Application Publication Number: US 2007/0112840) teaches system and method for generating functions to determine the clickability of advertisements (see abstract and title) 
	-Jain et al. (United States Patent Application Publication Number: US 2007/0179846) teaches targeting ads based on user behavior (see abstract) 
	-Richardson et al. (United States Patent Application Publication Number: US 2008/0249832) teaches estimating performance of advertisements (see abstract) 
	-Beatty et al. (United States Patent Application Publication Number: US 2012/0166267) teaches machine learning of neural networks to determine conversion rate (see paragraph 0064 and 0196)
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3682